707 N.W.2d 367 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST John Canfield LILLIE, III, a Minnesota Attorney, Registration No. 286850.
No. A05-2436.
Supreme Court of Minnesota.
December 29, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John Canfield Lillie, III, committed professional misconduct warranting public discipline, namely, misuse of legal correspondence in order to evade Department of Corrections rules, in violation of Minn. R. Prof. Conduct 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is public *368 reprimand and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John Canfield Lillie, III, is publicly reprimanded and that he shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice